Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Walter Ottesen on 3 December 2020.
The application has been amended as follows:
1.  (Currently Amended) A ground working system comprising:
	at least one self-driving ground working device having a drive, a control unit and a battery for supplying energy to said at least one self-driving ground working device;
	a boundary wire enclosing an operating region (A);
	said at least one self-driving ground working device being configured to travel along a traveling path (W) determined by said control unit in said operating region (A);
	at least one first base station electrically connected to said boundary wire at a first location thereon and configured to generate a signal on said boundary wire;
	said boundary wire signal being configured to induce a reception signal in said at least one self-driving ground working device;
	said at least one self-driving ground working device being configured to process said reception signal;
at a second location thereon spaced from said first location;
	said further base station being configured as a repeater which receives said boundary wire signal transmitted by [[the]] said at least one first base station on said boundary wire, processes said boundary wire signal and passes on said boundary wire signal;
	wherein said at least one first base station and said further base station each have a transmission/reception unit corresponding with a reception unit and a transmission unit; 
	wherein one of said at least one first base station and said further base station operates as a master;
	wherein another one of said at least one first base station and said further base station operates as a slave; 
wherein said boundary wire is laid as a wire loop which is interrupted once for the electrical connection of the one of said at least one first base station as the master and a further time for the electrical connection to said further base station as the slave; and, 
	wherein at least one of said at least one first base station and said further base station are configured as a charging station for the battery of said at least one self-driving ground working device.
2.	(Cancelled) 
3.	(Currently Amended) The ground working system of claim 1, wherein:
	

	said connection ends of said disconnection point are electrically connected by said transmission/reception unit in [[the]] said further base station.
4.	(Previously Presented) The ground working system of claim 3, wherein:
	said transmission/reception unit of said further base station is configured to receive said boundary wire signal via a section of wire of said boundary wire and to transmit said boundary wire signal further as a processed electrical signal.
5.	(Previously Presented) The ground working system of claim 1, wherein:
	said further base station receives said boundary wire signal as a received signal having an amplitude via a section of wire of said boundary wire; and,
	said further base station is configured to electrically boost said amplitude of said received boundary wire signal.
6.	(Previously Presented) The ground working system of claim 1, wherein:
	said further base station receives said boundary wire signal as a received signal having a signal shape via a section of wire of said boundary wire; and, 
	said further base station is configured to process said signal shape of said received boundary wire signal.
7.	(Cancelled)
8.	(Currently Amended) The ground working system of claim 1, wherein:
	one of said at least one first base station and said further base station operates as a master and transmits a predetermined boundary wire signal to said boundary wire via said transmission unit of the corresponding transmission/reception 
9.	(Currently Amended) The ground working system of claim 1, wherein:
	one of said at least one first base station and said further base station operates as a slave and repeater if there is an input signal at said reception unit of the corresponding transmission/reception unit; and,
	said transmission unit of the corresponding transmission/reception unit is configured to process said input signal and transmit said input signal to the boundary wire as a processed boundary wire signal.
10.	(Original) The ground working system of claim 1, wherein all of said at least one first base station and said further base station of the ground working system (S) are configured identically.
11.	(Cancelled)
12.	(Original) The ground working system of claim 1, wherein, said at least one self-driving ground working device is a self-driving lawnmower.
13.	(Previously Presented) The ground working system of claim 1, wherein:
	said further base station receives said signal as a received boundary wire signal; and,	
said further base station is configured to temporally synchronize said boundary wire signal transmitted by said at least one first base station with said received boundary wire signal. 
ALLOWABLE SUBJECT MATTER
Claims 1, 3-6, 8-10, and 12-13 are pending and allowed.  Claims 1, 3, 8, and 9 are currently amended.  Claims 2, 7 and 11 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Petereitet al., US 2011/0202307 (A1) teaches a method for recognizing the operating range of a mobile, autonomous implement, in which the operating range assigned to the implement is limited by a border which can be used as an electrical conductor loop, and the implement recognizes the operating range by detecting signals from the conductor loop, wherein an additional, non-wired, external signal is used for controlling the implement.
In regarding to independent claim 1, Petereitet taken either individually or in combination with other prior art of record fails to teach or render obvious a ground working system comprising: at least one first base station electrically connected to said boundary wire at a first location thereon and configured to generate a signal on said boundary wire; said boundary wire signal being configured to induce a reception signal in said at least one self-driving ground working device; said at least one self-driving ground working device being configured to process said reception signal; a further base station electrically connected to said boundary wire at a second location thereon spaced from said first location; said further base station being configured as a repeater which receives said boundary wire signal transmitted by said at least one first base station on said boundary wire, processes said boundary wire signal and passes on said boundary wire signal; wherein said at least one first base station and said further base station each have a transmission/reception unit corresponding with a reception unit and a transmission unit; wherein one of said at least one first base station and said further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667